CSINIH02/CINIBQi2       TEXAS DEPARTNENT OF CRI~ln!AL JU5TICE                      06/02/15
R147/ALE1031                   IN-FORNA-PiU'ERIS DATA                              10:24:02
TDCJfi: 0173731!11 SiiRI: 03213784 LOCATION: RANSEY                      I;~DIG8;T DTE: ~1/21/14
:-:Ai~E: OIAZ, JIMMY                             BEGINi'~ING PERIOD: 12/01/14
PREVIOUS TDCJ NUMBERS: 00475593 00721195 01201534
~RRENT BAL:              0. 00 TOT HOLD ANT:                0. e-0 ~i'1TH TOT DEP:          0. 00
6MTH DEP:                0.0ll f.[i!TH AVG BrtL:            0.00 f:lilTH AVG DEP:           G.00
MONTH HIGF.EST BALAJ\'CE TOTAL DEP03ITS           XONTH HIGHEST BALANCE TOTAL DEPOSITS
~~5/15          0.00                0.00          02/:5           0.00               0.Q:O
04/15            0.0~               0.021         01/15           0.00               0.00
~3/15           0.00                0.~           12/14           0.~0               0.00
PROCESS DATE HOLD Ai't.OU:-JT          HDLD DES'CR~~TIGJ




STATE OF TEXAS COUNTY CF 8 RA L6 RJ A
Otl THIS THE~'AY OFV\4~~ ~()if I CERTIFY THAT THIS DOCUMENT IS A TRUE
COtf.PLET£ 1 Ai~D UNALTERED COPY !r~DE BY ME CF n;roRt~ATIGtl CONTAWEO IN -:-;;t::     .. (2~
COt~PUTER DATABASE REGARDit\6 THE OFFENDER'S ACCOL!!H. NP SIG:                    ,...ec.....~
PFl-HELP PF3-END ENTER NEXT TDCJ NUMBER:                 OR SID i,ul•IBER: _ __
CSINIBQJ2/CINIB~i2      TEXAS DEPhRnlHH OF CRIP1!1'\AL JU3TICE                    06/~2/15
R147/ALE1031                    IN-FOffi~A-PAUPERIB DATA                          10:24:02
TDCJfl: 017373~1 SIDfl: \B213784 LOCATION: RAi4SEY                      MDIGEm DTE: llll/21114
~Ai4E: OIAZ 1 JifliJilY                          BEGIN;>JING PERIOD: 12/01/14
PREVI~JS TDCJ ~UMBERS: 00475593 0~72119~ 01201534
CURRENT BAL:             0. 00 TOT HOLD ANT:                 0. 00 3i1TH TOT DEP:          0. 00
f.MTH DEP:               0. 0~1 £tolTH AVG BF1L:             0. 00 f.NTH AV6 DEP:          G. 00
WJNTH HIGHEST BALA~CE TOTAL DEP03ITS              :rlOifiH HIGHEST BALANCE TOTAL DEPOSITS
iG/15       0. 00        0. 00                  02/~5          0. 00              0. fl:0
04/15       0. 0~        0. 021                 0111s          e. oo              0. 00
03/15       0.00         0.00                   12/14          0.00               0.00
PROCESS DATE HOLD AXOUNT    HULD          DESCR:~·TICJ




STATE OF TEXAS COUNTY OF 8 RA'Z6 FJ A
ON THIS THE~~AY OFJUK.~.&()ifi CERTIFY THAT THIS DOCUI4ENT !S A TRUE
COMPLETE, AND UNALTERED COPY fr~DE BY t4E CF Ir:FORMATIGt4 CONTAit~ED IN -:-i;t     .. £2~
COI4PUTER DATABASE REGARDING THE OFFENDER'S ALXOUNT. NP SIG:                   ...ec,....~
PFl-HELP PF3-END ENTER NEXT TDCJ NUMBER:              OR SID ,,Ulq!lER: _ __


                                                                                                   : • • • • • • o   I   o o o o o •   I   •   I   o o o o o a •
                                                                                                                                                                    ~-.-- ... -....::t..---4._




. J. lbm1 bHrtz J:f r?lf ~ . )/
 Plaintiff's name and II} Number
I.Anl~l'Jlllnn l1o0 nfll1 ttl ..
 Place of Confinemeni&shnr.:111.           f:f 195~3
                                                         ·.- .•.,.
                                                                     ·-.
                                                                           ·- .......   _...
                                                                                                       CASE NO. _ _ _ _ _ _ _ _ __
                                                                                                                 (Clerk will assign the number)


                                                                                                       APPLICATION TO PROCEED
                                                                                                          IN FORMA PAUPERIS

                                                                                                                                                          f.'

                                                                                                                                                    l
                                                                                                                                                   IIi:
                                                                                                                  ·,,...
                                                                                                                                                   ~            {
                    ...
          I;                              , declare, depose, and say I am the Plaintiff in the above entitled case. In support
  of my motwn o pro eed williout being required to prepay fees, costs, or give security therefor, I state because of my
  poverty, I am unable to pay in advance the filing fee for said proceedings or to give security for the filing fee. !believe I
  am entitled to relief. ·                         ·                                 ·

          I, further declare the responses which! have made .to the questions.and instructions below are true.

          L       Have you received, within the last 12 months, any money from any of the following sources?

                  a.      Business, profession or from self-employment?                                                    YesO         No   0
                  b.      Rent payments, interest or dividends?                                                            Yes 0        No   0
                  c.      Pensions, annuities or life insurance payments?                                                  Yes 0        No   0
                  d.      Gifts or inheritances?                                                                           Yes 0        No   0
                  e.      Family or friends?                                                                               Yes o·       No   0
                  f.      Any other sources?                                                                               Yes 0        No   0
                   If you answered YES to any of the questions above, describe each source of money and state
                   the amount received from each during the past 12 months.




          2.       Do you own cash, or do you have money in a checking or savings account, including any funds
                   in prison accounts?                ·                         '""'"'"'  ·
                                                 Yes 0           No 0
                                                                                                          /
                   If you answered YES to any of the questions above, stat~ total value of the items .owned.


                                                                                               ~-...




                                                                                                                                    !   ~ATCIFP   (REV. 9/02)
                   .,     \.J~


                                  3.   Do you own real estate.'stocks~··ho~ds: note, automobil;ls,
                                                                                                . other valuable property, excluding
                                       ordinary household furnishings a~d clothing?       . · .
                                                 .·        .                          .
                                          ·, .         .                    Ye~   D             No [j

                                       . If you answered YES,   descri~I'Jtperty and state its approximate value.




.·-!
                        I unders'tand a false statement in .answer to any question in this affidavit will subject me to penalties for
·~-                     perjury. I declare (cettify,}'erify, or state) under . penalty of perjury that the foregoing is true and correct
                        (28 u.s.c. §1746).. .              . .    .



                                                                   day of
                                                                            ~
                                                                             udNt
                                                                                ·
                                                                                                              15
                                                                                                         ,20_._.·




                                                                                                        ID Number



                                  YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
                                  YOUR INMATE TRUST ACCOUNT. · YOU CAN ACQUIRE THE
                                  APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
                                  LAW LIBRARY AT YOUR PRISON UNIT.


                                                                                                                                                      .-..   ~

           J::r.                                                                                                                             _..,
                                                                                                                                                 .·
   ''-~t'


       "




                          .,...




                                                                                          2-;            ''              -A-ATCIFP (REV. 9/02)
                                                                                                  •.       0                                 T   0:   :~    0          :


                                                                                                                   . ·.·:'. . .




                                                                                                                                                                                                                                                              ·.                      .
                                                                                                                                                                                                            ..                  ,.   ~   .                                  :     .
                                                                                                                                                                                .:.,J.      .• .'.                       .:·.
                                                                                                                                                                                   .. •     ;~~   '-:




          ·.             !•rrtm~ [),~ .· . ..· •· · j he~tuJoEO AUm~i~
    .·                    ,,:b. ta,:.t:w~lt'·J1~15o/ · •· · ·. 1 · .
    .· .·    .\Js· · ··~~:7,:                                      1~H$is~.,tJoSJ .. .                                             +                                                                    .

    . ·> TlJE:'iiA'-rf.oFl-a~· r··b~~Llb~b55fl4
    ( .. > ·t~:~£J.el.£b WIN Dfl\lfllAI\)~i;'1i~!D: b5S qb
    \tt~:~i.;;;;,,;;L'.. /.;/,~;. &~;;;".''!;~:;.~· .. :·": "... ~ .· ... , '·' ·····•'*c•L.~.··c 11•· · · •.· .· .......·.· f ......
     •
         . n:,~1\1(- u .R
         i__   -_.      __
                         ''A __-· '~-·DA._ ··.:_· &A• r:
I - > --
                     ·              ·-
                                    .
                                    - . -
                                               :"r•'i:·. . . ·.
                                                                    . -·
                                                                             . ·:: ::                          . ':•. ~. . .· . .
                                                                                                                                                                                  -- _- . -· . .                                    r :· -. , . : :-,. .
                                                                                                                                                                                                                                              '                                 •.                                      .•' ~· ( •. .
                                                                                                                                                                                                                                                                                                                        t~       d
                                                                                                                                                                                                                                                                                                                                               ---tJ--

                                                                                                                                                                                                                                                                                                                                              ~---       ,.       -   -                        -                        -_                     .   .




                                                             .                                                                                    ·· .

    . . =~=~:;:.:~'·~ . :.__:·--~~·ir·-··-!-·==~:--=-=~=-
                                                                                                                          ·'                               .:-



                                                                                 ,.
 · ··--~-- · ····· · OllfiJJ. ·"IOifreJWJl. · · 0 liON 10 ]R!J II~ t L           ~
,c·~if' .• ·. /Jdatft·~~{~~i,'j fo.  ~· · · · · · · ·•. . ' ofllAL. t . ll···.
                                                              .       ,~..             . ' ..                  .   . .... .        '~ •'•"                      .. '       ..    .,                                      ..                  ·.          .    /                        .        ·'"•.   ..    ..                     .    .                   .                                     .               .         -·       '   .       '"




                                                                                                   . .. /fJ!HVP/1 (llt,l., , ..
                                                                                                                       · . . . . . - ··;.·· ·· ..· ,.                      ··:··          . . .· .... '                         .                                      .




                     '.   ·,   ..          ;




                                                                        .f
                                                                                                                                                                                                                     '               l
                                                       - .        ..... -- . ·-'.":-: .. - ___ ,.., .• ·.,::·.~it: ..lf..... _,..,_•. J_ J:.·~·,:. ..•. _,:,.              -- : .·- \                                                                 .• •'                 .         ~· .
                                                                                                                                                                                                                 ·         •         ··, V·"',.;"' i.•-t""..f~·'-'•'•                           • ·~~ ~·~?,   ,
                                                                                                                                                                                                                                                                                                                                                                                                        w~l! •• •
                                                                                                                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                                                                             •       '•          "   "            •       "       •   '.   •       •                         "•    •
                                                                                                                                '··.              ...···.·-'
                                                                                                                                                       .....       .'.1

                                                                                                                                                        ,          ' ....   ~~.'     '     ',•            ,   '       '   '              I


                                                                                                                                  '       el:                  '      .. ' •:      ~ 0 ~' I• :' t'    •           I

                                                                                                                                                                    ,;.             ·,·'         .,   I
                                                                                                                           ........                                  ·.            '· '•              ,•

                                                                                                                                                  ''                                                                                                                           I                            o




        .. .· · ·                                                  .· +···'1-· ma.~wes;i~rh·~~                                                                                       lkJ"hri!Ahlt{/lf~uR.i·< ·PiJ~tsuAfiJ.                                                                                                                                                                  +o. -t~
        .· ·. . · . ffili~AI~'tilli£··~t::CtfJ{f¥'fil.bl!li"~'; fOttrJ . If. l1ND                                                                                                                                                                                                                  1


  . . . . . . .·.•.·.·.••r,r                   ·;·   ....

                                        . . ?'   ,.'·   .•.                                      "'.          '           '
                                                                                                                                                                                                               ...•..
                                                                                                                                                                                                                 .-~
                                                                                                                                                                                                                        ,.                 '•   :
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                        ···;.~' .~
                                                                                                                                                                                                                                                             . ..... ,.i;
                                                                                                                                                                                                                                                                               . ·...
                                                                                                                                                                                                                                                                                    .
         "                                -'A;n... 11.-~~
       v··                      .:llb(l1if, Rt!filMn.~m~:~~Dlitz.,filts                                                                                                                                                                                                   hls                                      mort~N
       :\ ·                        ·IPilvt fh'l ~ttlr                                      '         •        ~ '    . "'!:"'~".   '-;"";:"



.   .   ..   '
                                                'I




                 .         . ._           '
                     : ··                                   ...
                                                       .               .
                                                                    .,;. .'."         •'.'"· .,   -
                               ,      •      -:... __......1                   -.,.                   .-.'.:·.~-~~ .......1J.. ~r-'~t-;;~·   ~- .
                                                                                                          . ·~
                                          -. .    .    ~ .     '.          ~




                                                 .,, ·.




·,: .'     . ~.   .     .' '   "   .... ~' . :.'
         ·,.·,    .,·
           .' ,,..
           ~l.      .·
           i~,';,




            J   l        ·~   •



           .. ,--. .

                                                                                                                                                                                 l·   .
                                                                                                                                                                                 t-   .
   !{"~:    ... , .

  ~· ~; ..·.·f.,!f;~:~},;~,,~i~:~~jl£H.f,~~1~bi.jn}~~~~a
 ~t--;1 ·.•.· ln ~t~Pd l!ll~~,; !1l )up{¥i!q, ~mLJ , .TJB~LA(IJ}IO!lllfi()Tfi»J . . /
 ~ · ·. ·. · . 10· ~liflflln'l./eAve .wtbl't~X,~;tt·1Ji!,n_l!"'ffllm~#t( ~ P.rdfMr
 :~\ ' IPPs:•"(f)((t~J.S D~ gIll~< 'il[Jltl~- lhttt~tfl, 'I Slttl~                                                                                                    J




  , 1.. . !n·hft~                               .- lo·   ~tlrliS.   · ,·            .·    .                      ./
I •. /''                      <   I tl4/tt·~ th~t+ht rl~fKJoru                     whilh .::t hLI'llL mAde bel;;· ..
                                  · .· ttf.e._1rul,                 ·                  ~,._.              ··
                                        ·....     .



                                                                     .     . .·.
                                                                                          :   ... ~ ·' : .. ' -.'.   '   -   .   '   ...   . :._   ': .   ~                  .

                                                                                                                                                     ..       .. :   ..;/;
                ~ ~ '    ..                             ...
                                                        .        ·.                                                  ~~J .     •   •
                                                                                                                                                                             . . ·':'! '··----     .
                ~    .               .       .. ,;_                                                                                                               . . . .-i:'.
                                              ',"            ~    .                                                                                               .     ·.
               -~~                            ~-: • '
                                                                                                                                                                      •'         •'   •     I

                                                        •,            :··.',;: •:c'•::-"" ,,';   >,'                                                                         .        -~-




               t''                                                    . .                    ·'·"'_..:.                .                   ',                          .                                                             .

            r ·•. ·•· ·····LOtPY~wd~,>PPlSI)tq~···fmpiOJttl ..slttt~ +ne tllYlounf ·of
           j             · ·· ...·       ·              ·9P~:t:;·i~l!h~iJrfMa1i p~--motltf/1~1Jlj,J;t'fht.",Mme nnd
                      :. ' dLtf:~st~~:!Jt~~:!~'PJqy~~·:·~z~t~·is:L ·· ' '" ~ · · t··
           .· ·. . .. {~_you ll~;.no/ Jl!~~nU¥ lmp~!!f~{ ~"*fM.fi~ UJlti/;J).tr:P'fli!Jf'ltiiMS,
                                                                                                                                                                                                                  ·:,,)   ,,   .   .,;         ••.•     '




:·. · · ·f...
: .. ,_ -_ .,.. :. 11ts-                                               ·                    ;:.;~--       _::N{)                                                     .



                                            ~
                                                .

                                                    I
. :.:_.   :'····.   ·,·-:   . , .....   '   .       '·.   ...   ...
                                                                ~     (   .   ..
       .
           .             ~- '·-
                                  ..
                                        .·•
                                           .
                                                     '{'
                                                           ..         . ..... r·,":""·~ •: .               ..:·· ...•.
                                                                                                                          ..._.,, ..,.- ,..
                                                                                                                                                                                .        .. ,_·. ,. . ····                 . ·'··   .......    .

               .=.:-::                 • ;                                                                                                                                                                                                                                      •c
                                                                                                                                                                                                                                                            1"_,, ...
                                                                                                                                              ':,_
                                                                                                                                                                                                                                                            ,.,   ... .   ·.!




                                  ·.   .       :·    .
                                                                ·I"                 .'     :r'•· ·:.'"'
                                                                                                                                 ·"                  ,. ,..,.·                                            ••   1              ,.t                                       "!'


                                                                                                                         • v~'




..•. ·  .• U0Shf¥m.11 1i5E3
                                                                                                                                                                                                                                                                                                  _./
                                                                                                                                                                                                                                                                                                                                     v ...........
  ·.                                   . 'kH~lJ
                                                                                                                                                                                                                                                                                                                                     t,:.-~.,.




                                         DAttafETtfb · · · ...
                                                    LIJ:1 :..Qir:;.$,9b.f2 1 .-.                                                              .....                      ~·          · .            . .


                                         ~~~~.{~i~;&~".;;>···:~ . . ·                                                                                                                                              )   '                 \              .
                                                                                                                                                                                                                                                                                     .   .;




: . . . . . .:. .. .. ...-~,7, .:•:E ;~7g;,;:.~!i,[~· .:..,. . ,·: ·- ·. -·. ..· .. ..
                                                                  · . . :f1i/!:l f/Cit J6: OE ~ - It JJ/t- ·
                            ··~ [l;fn~:~, n·,~l-,\~l~hy.~hf~ IIIAftl lopq ol J~/1. ;flJ ..
       · · .·                                                                                                                                                                                                                                                                                 .
'\.
,l                              ltJ(}ftwmtafdol11n1Mf4tU5ll~K(loJJfl klfltft~~~                                                                                                                                                                                                                         ,ANlJ ·.
· ·                                           l£fS '1.4_RPltH(J(. t)R!!/flll~ ImaltOn t1t1 U,t!llt1 PfiJI'161JII                                                                                                                                                                                              \~ . , . ·
                                                                                                                                                                                                                                                                                                        tl(l A.

                                              PAllp815
                                                   .  .WAS . 'S[~ri!tf
                                                             .  . fo. 1                                                                                                              . .             .    . .                 .               .·   .'                           .
                                                                                                                                                                                                                                                                                 .       ..   .. '-.. . ,

                                                                                                                                           ' . . .. ·. ·1
                ,,                                                              '        • ·•·• ·-;;:,,   ~;.:.   ' I•                ,•   ... ·:   ..........,   • . • . i._   ,,   •         .,                                                                                                                 ...   ..   ;:   ·.--.,···
                                                                                                                                                                                                                                                                                                 .. ··-:,...··' ··:
                                                  '•   1     '";.         '..           • ••• - , .
                                                                                                                                                      .       .;~ '1,'-      :·r"..,. ··.'r

                                                                                                                                                                        .             :·.;
                                                                                                          :        '(
                                                                                                                                                                                 . . \,;;· .......~~>
                                                           1:.:.~:· ·..                                       .......
                                                                                                                                                                        .. ' ,,, ' ..,
                                •    •   <                                                       ..                                         ·........ ·                                                        ·. ·                                 .

                                                                                                                        '                   .    .




 · ,. ti~~ i~w·61ltRfil!PJi ., . :·. · R~1l4 ·an;·~ < • · ·... ·•·                                                                                                                                                                                                                                                                                · r ,\

  ~·. ':J~tlsu~tiiAL~tstCI0rr
      1
  . •· · . ··. ·
       .. :
                              n~~t~~·f;f11~~~d~ys·K~
                                 .
                              ·1-{Q..JI\nr
                                     .
                                                                                                                   ·~;-·                    ,.,; ·. ·, '" ; . •,•. ,. . . ,.;· .
                                                                                                                                                                                               ..                                              .
                                                                                                                                                                                                                                                                       ·..        .   .        ·. . .. ·' ..                                               .... .
                                                                                                                                                                                                                                                                                                                                                                -,)·
                                                                                                                                                                                                                                                                                                                                                                     .;.




                                                                                               ,., -~ .       .,            '.        "f· . . •• •                          'l        . ,.•,,




        • . !/: l~·b                                                                                                            ~~ft!J~ t1te.fMP1:;n JmanoN. To IPo ~~:. ...
        . l
        .:·         .
                                                                    .                                                                                                                                                                                                        >                      •                  .       .       .




                                                       Anti/Of..                                                                                10                  &tWiJ mUf(IA pou/}fl6i tNlJ' ·                                                                                                                                                 . .1. ·'i~              .




                                                                                                                                                                                                                      .   .             '
                                                                                                                                                                                                                                                   I .
                                                                                                                                                                                                                                                ~,.·'                        .·

                                                                                                                            .           '       . . . . ,,.
                                                                                    .    .       '·                                     '         '                                                                               . .       ,. .        .t:.·(l.
                                                                            .                                      .
                                                                                                                                                                                 .;          ,.....:..~·;:.:~.~-      .       .    .. ..:.: . ..~                  .
              .     ..
                   . _- .,.· .:~~~
                                                                                                                                 ;     .:·., '.           .. /1, __ ,                   '•
                                                           l            ~· ·~•~            r                  •   ••~'•;•-                ,_,,..,.   "'        "• •   •       ~
                                                                                                     ...          ·'

                                     ' ·.             ,                                                                                                                               '       :.~.   :   ..


                                                                         .·          "$                                                                                                       •• • • •


                                                                                                                             -            '                               ..
                                                                                                                                                                          ,

                                                                                                                                                     ..                               .
                                                                                                                                                                                          •
                                                                                                                                                                                                     .
                                                                                                                                                                                                     :~

                                                                                                                                                                                                         '
                                                                                                                                                                                                              I
                                                                                                                                                                                                                  .




                                       . ·. .                                                                     · . t~§~~~:g~~~~~~~pedls
            :           >~              . ,. ·                                                           .a:~~flr£ CJr-- Tllrf .'                                  •    :,·/   , ' ....:··-..   ··::O;>:;".i)'::l_~-~"···   '   ......- . ,   '.·       ·.~·f.:';.•,:•,···•·:·· ~ ....
                                                                             -    '/   • • _,~~·                   '   1\




                          i   .




                                                                                                                                                                   ..
                                                                                                                                                        j
                                                                                                                                                        t. . . . . .
                                                                                                                                                             ~     ~·




.'
\
 \       >,,..,
     \    ,-,        . : ..
         ·~.    ..        .           ·'
.   '   . . ...       .,, . ""~·'       ,,   .




    ..                          -~ ~-..                                                      .
                                    I        '•       ·'   .            '                                       •'
                                                                                                              .:l'
                                J . ·.·                        ' .                      "
                                ~                 •        '        ·• ·:-.... ,.rl.!
                           .~
                         ,!~                                                    l           . .
                  ·,";:. )I'.:.;,__ •
                                                               .   .•
                                                                              J
                                                                            '•J .. ..••
                                                                                                     .    i
                                                                                                  •.~~   .I
                                                               ., ..
                                                                            ... ·.


                                          T   "       •                 ~                                                                   •   -.   •   0   •                                                       t      ,'    >   0                          •   0




                                    ·. · ~~ Th.t·:@l!IYJ.r(J(t~:;;~~l:ttiitot. Hff;''bnaustl. .
             · .·. ·.IM,f£/dlilh!L flblf21Ji~ P11~atvtf ·Pitli:t~l Rults
          . . g~. Ap~:~#11k: Plf!)f!~duA2. ·1:?. uli ·1~02 f!Jd !Jndf!!.
          · 1hLT81lS Vt~< NOfJ5 II NNarrrrw !_,vii P~ilcf.tte
        •·. . t1t>d JI~JTtldlti~,l:44/~ § 14 tnhpkl /J nd h11.s AKJ .
                 . . :'                       o·:J)i,. ~0                                                    ,:!1•,'I   'jJ~it.·.~·ai·~';;,/~~tJ.h ~:~~'1'JlJij'} /)                                  J''l   .1                            ..           , .. ,                                    .
                     .                                        -r ~~~                                              {1       e•.• •· . . •. : :         '''":t''f.:e''?f, •.... ' c;~i~i':f'L,, ., : .· ""' . ..                                                                                                                                                                                                     ...
    .· ·                           fJ.,'fl;JI.t:b&t. CZ~ ., ~,i{···~lJ.S~ · · · · · ·
  ·.·•.· ·. . ·. ' ;) .· · · · ' :. E:,, .,; ,.; ,;.,:·.< .·,.·: ~.: ~."i;*.i '
                            -   0                                   0
                                                                                5'i; :;:(i\';S • ..
                                                                                             0       '                                  ~   T
                                                                                                                                                                 1(\' ' ' j ; ' -:'
                                                                                                                                                                         0        ::,;·   ·> ·.   0
                                                                                                                                                                                                        i • •••. '
                                                                                                                                                                                                                     •','
                                                                                                                                                                                                                                 .••• ,,

                                                              ·'   ,:                .




 · . ·. ·. ~~t~.~~;.·.Ar.J.•.·.•.~.':t·:· ·~.·~.·.:{ ~~.,:·,··.•.·..•·. '1···~¥>ll:Hh~.'.;~?'i.fJNf/lJ.ftJ.
                                                                        ~                                  i m
                                                                                                             . :.1...                                                                                                                                                                                     ·. I ·
  .-~:. ·. } . . ·... ···.···".'··.;:1:~.' \:·n· · .:·:·:.: ;~l .· ·~v~ .ij;...a.· 4.:.:.:~,~1tl·
                          .I:.JJt'l'TLfj/·l/J;Itf.t;tl(.~,)l/                      - ' ~.~·.~t~~s'(JF Bl~f¥loi'~ &unfg:1S~t.£
r:. .. . Rn_Ul·Jo~Lv(15               foni)£C,fet}_Q_!Jt'UKS ./o fh& T&iK
 ·' ..· · · rr!priffitflifi. (1~/~;'f;t~YfiJ,i·~tn hil1't1iSff.l-u~Mt11
· ·.·. . . . £>(itti9 -N>. ·• f tflef l'1n ·Eh·f~~13~'l : .si·,: ~ ~s. ... .. ·.·  ·.
 . · •· . , ._, . : }·.,;,· {;; .,," X~:~                                 .            .
                             •• A'        )   ,
                          • .;       !'




.   ~~   ..       .   '
    .•   •>· ~·




                                                  .   ,~··   .   .
                   t               •·         '       •

                                        ~-.
                                                                                            '        ~. •      •• '       •   ~ :J_   .
                            .. .                                        .   '. ~-       .       '                     .       :·




            Befoa.t. ~· TAt:.UoNOI(Ab~i Eo~/~ 1JtiNmn,y1
           J'··
      . · fhe. ·R~f41                                                                                                                      · N;).~;
                                                                                                                                                                                                                                                                      ' I
>           . "                         . .               , .•,•.. , ..· ,. ',,."                '" . .,,...... "'                                                                                                                                                         I
                                                                                                  . ' ·'·'' .
•', .
   .•              '         '                                       .    ''
                                                                        . .    .       . '
                                                                                             '
                                                                                                  '   ~ f\                                   .                       •'                                                                            '
                             ..         ,        '                   .. . . . .. ·.'                           .                        ···•,.· .· •.· ,..                        .                                                                    .
 )\                     ·.        ' . .                        .. . .        '         .          •                  . ' '         . .        I                                  I)                 ·.                         1


        . . :>::~;
          . •I···
          ; ~;-J:,
  fi.}

                                  ···•Wl·            {)~~~f,.;i'~1#\:ffi\\\-P,~cAU8- AU'lJAi-,.'A                      L'f'llf'll {, ) w·..·'.,·
                                                                                                                                                                                                                          1




                        ·\~ •;·:"·Atto~N8J
                            ,~·~1t·~· · ~,&!·~t1~.,-~.:~'":~ g~·~ ~ ~~,lt~ LJI~
                                                                                                                                                                                                                                                                                                       I


                                                                                                                                                                                                                                                                                                       :,
                         :.·. '. ·.                       'J th r n. fltt                                                                                                                                                                                                                                   ',
                                        ...                                                :f$ ,?N'!>')APlt!I[!J,A110                                                                  .'r,                           • , ... • _.·. .                        .                                            ,'



                                 ~-."                          lo ~so\VL J~\\ ~11\t             ~~r   _
                                                                                                      ·
                                                               ltt;i\l ~tuiC\. :JtroG4J OuJ~4- ntp., blirL ft:tlafl~!" \ ',
                                                                                                                     h4S .,                                  ·.                     1 ,,                                                      'i             ·.. .
                                            , '
                                                          1
                                                                                                                                                                                                                                                                  .   .~       ·:.        .'   .   .        ·. ..   .   "




                                                                                                                                                                                                                                   ·.   ' .    ~   '   ...

                                                                                                                   ',:·· ·;( . '        "·   """   ... '
                                                                                                                                                   ·       ... . .        '. '    .....·   .   ..        .. ,;   ·'   .

                                            '   ..         .
·r:~:·:·-        .
. . . ·-c·~~!~-~.:.~~_-·_':""·~:"';.:-.   .· ... :"''•
                                                   ···- ~;.-;-T;_,_,.:-c.
                                                            --            ..,...... ··-· ... ,........._____ ,.... •............ ,. ..· ..........
                                                                                                                                                                                                                                                                                                                .        .
~--....
 .: ..
        . ' -~-- . ~   .
                            ·.-,:··   .         ·. . .      '       · .•.,,_,   .... ...                -;·   .. _·:                                                                                                                                        -..
                                                                                                                                                                                                                                                                                                      .... ··       '\. \
                                                                                                                                                                                                                                                                                                                    '·>t\
                       .·      ).                                                                                                                                                 .    .·;·            .     :                                           ,,,······ ..




                                                                                                                                                                                                                                                                                                                             .:~

                                                                                                                                                                                                                                                                                                                 ..              . ..

                                                                                                                                                                                                                                                                                                                ' . :·   :·,.    j




 ~.·\\ ' "IIJ'f~        _?~_-                     hft_§ ~·-;lit_ Oyl»i·: :
                                                                                                                                                                                                                                                                        1
               . _i_J,anf5/)        >;t. ·'L_                                                                                                                                                                                             dJ\l_nf•_•·· ,
           oase_l£l+tt.                                                                      .~.:~.·    : ..

                                    ·. -1; .   ., . . . . ·
                                                                                        ',.   .:                           · . . :: ;,1,         _ -{,"·.{




    · .. R.t!·~~~~A -~A~~H~~~~~:~t/t,f:~o;;~A~nls1ticr
  '                  '
                                                                                        . ··. :· :,· _t.::r.x~;..~: '· ~


                                                                        ·
·_ . . . _.-_.,>,fiJM'fi·.-:zi·flo·4Qf~-~~-~~~tJ~abl~~(O WiN •-_OW mAN)
         lJqll.who\.,E~th:;nrt .4~tnroR.
  ; : ·' J u                                         ·appf!A'eJ              Be~t
 ,.. .e~-~ :.::~~~~~~::~~-,
 ·. .         li· ~eM-~~
                         · - , · - ~
                          uft...gU ·
                                     Q : . - _ a"· .ftt~+"·~~-~~~~asJlJ,.5fll.~llU
                                                                                                         .J · ·              · ·           -..               •     .      ·    • - •




                       - ~
      .· ..•. ·.·. ·.·••··.~ { : , ~ Q . ; : J / } ' ' l.~:!                                                                                                                    . . . ,.....   ,.
                                                                                                                                                                           .·,:.                       ·. . ,.            .
                                                                                     .           ,, ,·,
                                                                                         '.               ..,   '




                                                     .         .                                                         .



                . . mf/f/~~F~~11~l;fii           :>, •. ·~1··~··· :::;:, .:n ft9·;~; ·...· '. ::·~(··                                                                                                                                                             . . . .. ·

    . .. .                                               ~~-· /~I i1t~[~,/#'~ ~i~~~·
        ·c.-               .   ..... - .                  ~,              ...··-~~             £¥: L~l~>·lfJl".Y                                  ·.~.rJ· . :.                t;,:.,_.·.                                      : .·: : ·; .; . .:. ;.·_ r                   (.

                                                                                                                                                                                                                                                           •,    ·.




                                    .     ~:


                               .   . '•   ~.   ':•'=•·-··· .   ·J"!.:'.t/:·;~;~t-·:~·.--~;1;   : ·..•..• ·-·'

                                                                                                                                              •     ~       ! •   4.   •                   • -
                                                                                                                                                                                                                                       ·-       .   ..          . ..
                                                                                                                                                                                                                                                                 ~
                             \   .~.' •'   '- .
                                                                     -   .




    ~,~:;, f·W~~,Q:fftcr~;!'~i~~erl~:~~ '1*o~r.t~a~·t and ·
                                                                 '                                                                '




            .flu~~~(ftl":     .!.~'~A· ·. ·.~ '•.•·.:, · .·                                                                           .·,. .




·. · · f~~~v~·:pn4-Prle .(liN{Jop;~ Ptlt JH . pt1pefl.S io
   · .. · . -~flfl.. Qfftl€ Cf 1.1tl! CIOk '·It 8£& At.OSSA /t1t~1

         .· :: =,,~f~. ~!~Al~,i~t~ti1f:o~~~~~~~}
  .·.·. -. 1'~Jr&J~·q~a-,,·~·ll:'3at:
     .       l)Jl~ ·:9''i :: . ·; til• ... · ... ;•'"". . '·.·:
             •         '                          ' •
                                                             l               ..-;   ~   '   ';..l -:,,   .   ·_,   • :   :
                                                                                                                             '"' . .         .
                                                                                                                                           .. .                  ..       .

     .· ...•...        JOfr~))t;,~·tjf;4K :h}J:r·~AW···Vut-St.t~t1~;:\iQ th.er,;f~& Ru'IB                                                                                                                          .
            o:f.~~IA··tAi~ihfiJu If.· . P~oeMatJL ti~~rt }he ~~title JJI
            is ;i~p~~~blru ntJirii.wtllt~:iH··~'u~t·cjJJ~··'itrP''tJia·~
         · i-1'.x1'

    . • - · ;~~eMU·~·:. r#{~1tt~M~~ .· JnLi kJ im n,1 eti ~~ ~ei!J ~MJ$~
         · l .. ·




           ~- -· 'l,.·~·,t4~                          ··:.~        .             •"'-··~-··· -·      .
                      .(!' ...~ '·'
                      ~>:
                      ;           .·
                                       .         .   ''
                                                           ··'            ; .
                                                                                                                                                             ., ,'''!:;. .•• ,_ .. -             '
                                                                                                                                                                                                     -·~:   :·        ··.'.   '

                                                      ..         '       .:·                                                                                                           ·''·     .. -·            ..   ,·




                                                                                                                                                                                                                                                                                                                                          .!''
                                                                                                                                                                                                                                                                                                                                      L,•'



                                                                                                                                                                                                                                                                                                                   .           ·t~         "·~·
                                                                                                                                                                                                                                                                                                                        . . ll'
                                                                                                                                                                                                                                                                                                                                'i'        .... -~;
                                       ..   ·-                                                                                                                                                                                                                                                                      '      .           .




         ,. . _·. fh,6 f~~~/£_et":~17~~~~·t~,:~.;;1 r~ Jn th~ '.
         ..   '   '




         ,.· ..                              '"b               iJ_,.. . ,·. ~,···n~· ol ~ .ll1l· ;d r:J.I llU)t Im,J .. .i}t\.,·---1'/JI ,--,""
                                             . · Ji!!_.,._l'))
                                                   .jf"!lt(!J:':tl~ll~)~- :1? 'ii~~141,7f
           ·., ·-., lkrtNrJlilfr~ fou~"rtf~~~n~b·be·JJr;ro:!fttiir~''fEtJWJN , · ·
    . .·. . -;b~~~~~~N~·-4~;,:~ ·f;h)~:h6t) gtlo'···~AitjiJ.ifl.I1JM~
   r-, , '§f;Je. or8R«20RiA fliiJIJi~. -rl!tttf~- -f)lST. f'atf{T J3rJ.
  · r .:ruoif,~L ht&n.,er !'tJtiP-l, {)l?iffill Pf/J~PitJttfJI dltl f~
   ·· k~o/ .;nlrl.t!s+r dnd illl!ji11 m JttskiALw.,c, ••:   .   •• .   •·.·. ,,           • ,,: •..•• - · - " ' ' ' -' ,..            .   . •• .   . ••   . .••. "''   .• .·. ...   . .. •   . .   . '•   •.. ,. . ... ,. ' ..·
                                  ' - < '. •',:;_,~_,... .,.: .... ' ·~··   ·: ....
                                                                                                               -·.   '   .. '

                                                                                                                     ."    '        .1'    '   '


                                         ..,.,.,.    ......:   ....      '·.                       ·.;       ·.
    '·        •.   .· .i                   - .(                                        "~ •   f            .,


L                                 .    '
                                                  .·,'t          I




                     .' .         ;:                  .{.~.~                  J                                       .
                                                        •                     !,                                      .,


[                                                                    .'                                •          .        ;. c        I ·, '    •                   •   ~·      •   .   '           '   • •   • . .   ·. ·




         Ul LAoM,nJ Jim we V. k'JEKiJIIl ~ 'lOti ll s. 51~ -.,;1
· - .. .'1:1 &.it ~:i!JtJIII!fdfl.~,.tJ~~f~t!l?!t:!J,¥?                                                                                                                                      ·,·'

                                                                                             ··.           ·''   .   .·        ,:::·(~:.:'_;;··;..~·::.:;             '            ..    '   ..   ~ ·.·-':'/
                                                                 '
                                                 '
                                                                                                   .         .
                                                                                                                      .
                                                                                                                      ''.
                                                                                                                          ..
                                                                                                                                .         ,.· ...... ·
                                                                                                                                           '
                                                                                                                                               . .......;....
                                                                                                                                                                :.
                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                              .i


                 ·.. -~·. ... .. .,. . . ,_- :: .q·,:ii;: ::m.L ,......· . ~ . ._·
                t .. : ...:.. c,: .fR~~Aii?~· ffllt~ ~ , :
                                                                                                                                                                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                                                                                                                                                                    ~·




            ·'{                    ..                         . .;· ··-.      ' ·: . ·_,. · 1\.f'.f~ .. t)r: lOIIt) 7!' fbtJ~J~. "!f'i. t". Ill
    L : ·l.ttJfi :2~.dl;;fi;t,b1CJ~iL"tiis1rittt Pm~t or 6(~-
      1
                                                              L't!l;tl'                 0
    ~·-l;c~ ·~i~:-fnunftt,'trffis. •llt~fiqllt·.b~,~~;. Llir,~·,.qfl r1·1in112


    t                                           ~.ttJ_nU~*nhanlil f!J~f5;.11ll(lfhl~ &!_ttt1lfrtJ!tli-:: .
    ' .··· 41()n o~ fhllfW.,                                              hts l!btt.hjltt~~sf.)Wli'JI-r. ·
                                                 · 0tn'~.fn:.,f:hi;'t:R·f.r~. ~lJUs1lftL .          .·.· · .
,~,.                                                      • .,             ! ' ! .                     :',            ; ...               ,~ -~- ~                                                 '.. .                                     ,                ..               -       I           ..                                                            ,            '
i                                  '                     '•                   __ . . . . .             .                                         . .•.-          ~-                                                        -             •'•'                                                 1/·~''                                                        '·           '•           '

~L-                                             , '·.                . ·.·:r· ;.                   'l·,·:·i" •·.                                     .:          "~                                              ,-.                                      ~                        _--·l     •.                                                                                   •       .




· .                                                           · . /!fl(JJ.fJ!fh~rri at.~f!.JI.it£....        · ·• ·
~, t                                                     .i.rlim.trlj b1~ Jlfit.t!/ fJEtJi.~ lhnftl bptj IJ#· . .·
                                                                                                                                ·'\                                  .'---{I!~~                                                                  .                                                                                            .
                                                                                                                                                                               \
                                                                                                                                                                               i
'     .~                                                                                                                                                                  !
                                                                                                                                                                          .   /                          '     ,-·s··
                                                                                                                                                                                                                .
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                   .        ·. .
                                                                                                                                                                                                                                            .        '
                                                                                                                                                          ~                                                                    I   .·· ·. . .

                                                                                                                                      c.,,-, .. ,,,·~c..o;:,W                                                   '    .        ' '         '                    ;    "          •'        ~....   '   ..    · .. ,.,                .-
                                     _·.';·                                                                                                                      .~                      ~~·:·~,..,- .. . , , .           ·.··~r                        ...,

                                     a • ,\.: ~-             a           ·· · ·· ·                                                           •..   4·- ..... ,                     _                                                                       · ·       .· · ·· · : · :;".. ::, , ·:
                             '                                   '·                           .                                                                            '   .    ti           .
                                                                       ...                    ·.
               •       •         '                                 '             •       '   ~•c




              ~'}r'                                                                  '                                                                                     '                                                                     •:    •         "




           t        inSt~~t:Afd.oin~tnf"''Prillh0~.~1l e/.1t~ App. Itt~ 4~
                            i '· -
         . · ·. · .anqttlN,(if or''/nlln!ll!!JJiJ5 ''l'!lUlil'S.Jtl.nmwn:
        :, · h~2!/k.;_b55.16ANrJ.,'656'15 J,;iJ~~ fi.&ved JO,_ ·
            ·. ·.. ttJu~J o~ ~~~trundtitppl?ll/f .5up:IJflli:fiJuKr ·
                                                                                                                                                                                                                                                           1



        ..· ·. . OfJla~ or TI·IEfl~~ Uo~o~ttlhl:l. ,/:lTJft IJMSTA
        ·. · · · · Bltlj-.JOJ;._IAJ L!J11L,st./Room 106 Ra aoi IZ30~
       } _· · .. ttus1,·N7~~··qt;1j}~A3a·t bg .fhtt7!J1h li/S, .. ·.                                                                                                                                                                                                                                                                            ·.
     · · . 'In~ tl'tl~5i. Pos· -I!FJ.Vit!!. ~m- -~·fS:Irl· rn11ii~ot ...
       . · 0Afh~'da.!J··~() J/Jii4~tJA·(!j J!JtJ:C~(}/51 . . r
    ·, ' (at/tJ~i$' iJJIIJ~ fA"~ts.",iitttd) . · • · ·· . . .·.. :. .
,               .                            II                                      .· . ·.                               . ·:· .: "                            . .                   'J                             .                 .. . . . , : ·.· .. . . . 15                                                     ff.). .       ..
       . ' . .•.•'                        {-[£tJ/!:'\"'~                                                                                                    .    '            . .      . . .
                                                                                                         '·,!'




             ·.J                                                                                                                                           ~·
     1._.
     :s ,·                                                                                                                                                 ~·
                                        '··: .            .· ·.. :· .
                                                                                          .
                                                                                              . ..
                                                                                                        •'   "··-:       :

                                                                                                                     . -;:.·    . .
                                                                                                                                       -. OKb..EK. . _·. ' . -..
                                                                                                                                          .
                                                                                                                                                   .
                                                                                                                                                       .   ~-   . ~ ...·
                                                                                                                                                                 .    ..
                                                                                                                                                                           . ., '(•   ~:" ~"~. :·.~:;< :~·        . ~ .:
                                                                                                                                                                                                                           •.·        ·';·t--':.   ::··'




    :· dtJ !14.rs tw: ,. . , ,: . •nm1or ·fnf¥Jrib65rtb, $Aii3'Wt.if()f mt1NDAm/J~.                                                                                                                                                                                                              It

    ·;:  ·_ ·, , ·: ::· . -_ .-· -l: :
                             -.· l- .JBtA\\11t:o                                                                                              _-                                              l J OliJI£b                                                  .      "1             -~;
       / ., S ~ N!J, 1-J,IJ'i,. , '' !':.~5: ·•''tf5'A~l(} ~:;~: ,i:,r •;,;," , ~; :l J,t),
                                                                                                                                                                                                                                                                   1

                                                                                                                                                                                                                                                       1   ' -1    \




.      . ··.· ~      ,.:,.-·... '   .    ....    ]


                                          .      •
                                                     ·-       '
                                                                  ·'.
                                                                    !•         •



                                                                                                                                                                                                                                     '.'    t
                                                                                                                                                                                                             '   .·';.
                                                                                                                                                                                                                                            !
                                    .     .(              ., .. :   ~-   ,.   .,


                                                                                                                                                                                                                                                                       ;.
                                                                                                                                                                                                                                                                       ,.
                  ·.;..
                                                                                                                                                                                                                                                                       l         "
                                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                                   '




                                                                              . ..-~-:.       ·.:   . ·• ' :~·...
                                                                                                                          c·•             ,.-       •     .•


                                                                                                                                                '   ,.,                  . ·. ...                       .           .-:~~- :: ~.;_,.·· -·..;..         ;
                                                                                                                                                          .
                                                                                                                                     '.                                                                      '• '                                          '


                                         {       .
                                                                    \
                                                                     ,,                                                   '•.              ,:
                                                                                                                                                    ..    ·,•.
                                                                                                                                                                 .        .         .



                                                                                                                                                                                               ·~




                                                                             -, . . ,. ''"'"f                                                           ~ltflJ~~;CJff~(rm ,fwl Ap pllts
                                                                                                                                                                         su PEm£ fout.r
                  ~.                   . ...:                                                                                                           Aus~ritJ D.ivi~iaN
                                  ·~,.' ;~:                        .,--:,.,·:·.. ·. _ .Qf_t-ICE 0~111£.-·::(lf~K.
                                  ·<         .                                                                                  -·..                             .                                  . ( . ·. .                        .            . .              .. .               .            ..

                                                                                                                                                                                                                                                                                   :                 ..




                 . .·.· Jt~=;~,,~==~-~AIA-,··OA;
               ,I· · ·.. ·<
                                                      :~:~t~~~:D(i}
                                 wt·r·~ ·~}ff Jc ~J"'B'"' .
                                                                     A ~~~,Nt?'J
                                                                        ··             rt.flt                                                             .• ,_                                     n                 1\ '"!if:·';'                                                                      c· ' '                                                                                                ;.



               f · . ·.· vs; . . .>?·'"~~-~ · · _:· · tau.;~-~~~ b3'1L/i ·
                                                                                                                                                                                                                                                                                                                                                                                                         -~-




                                                         1
               f · . -rn_~~s.:.,r1ql£. af."f&M, , ... , -""ta~NC. :~'55'15
                  ... ·. .l.oot"pwrbt~ pD'WlNDJENmflr~flrert!~;~
                                                    .u,. ' . ·''b'"56 '16              ''              ,q·       '·" •.         .. .. ,_,•,·.                            '.         ,._                                                                '.
                                                                                                                                                                                                                                                                                                                                                                                                                    fr .

                                                      :~~~~~~~~~:J;~fs~~2~1/i'. iN~1~tibtS+~·,cr &,1P.r
                                                                                                                                                                                                                                                                                                                                                                                                               :r;'·       .


                  · i· •


                  .l    Uis ~~~~ ;indil!i~Ail aF 8~7P~;Almn}ij,1i1ar
                                                      ANn It\1
       ·. · ···-tApae'l d( oFfwHl&lptlellttt~ .·, .... . .· ·• ·.. · · . ·
                  . .
                   ~        ., '·




    ~~:·               ' .... '
                                       ·
                                       .··
                                                          P~nJ,'an~ ;rtll~~,&tEifdttfiJ,ezrli!Jftt·oP llffiJaf.
                                                     . : ·.'': ,,L.~.i}J..,, ...,:_./:,::...,,                                                                   ... ];:(r.,c,·                             !'· ..         ·:·                   ·.·           ,.:_.,.     :.":   ••·. . • •                   '.,'   ...•       ,        . -      .•.h.' •... ·.....                   .




I
 '
 :~.
       .
                  \                    ,{t1 tw PAm~ 1(11•+ 11 oo h ttt. M. Rt:> sAAt(JN
                                         _ 1(MS                                                       fJ158·3~                                                                                 .r.:                                                            ·           _               ·                          .                                      .                   . ·. ·. ·
 ...
~\.
           ··-.
           :
                                                                                                                                                                                                                                                           j.;:
                                         ~~      .   ~:   ·:.-·.   ,.! ~.i.;;.~\·/   .~. '. ·~. • .   ·I   ••.
                                                                                                                                     • •• --- j:. -~!..- ~                              i ·-
                                                                                                                                                                                                                                                                   l\ /. -~-- ..
                                                                                                                                                                 -.·.•         > ••                                                                                                                                                            I
                                                                                                                                                                                                                                                                                               ..    '.- •·.                 '       A     J'
                                                                                                                                                                                                                                                                                                                                         ...        ' •o''       ', • ·.-'•;.?   ,:         ;;   •   ~
                                                                                                                                                                                                                                                                                                                                                                                        ::.'c.'· __ .·
                                                                                   .. ..              ·:, :.   :.~   ..   ,'        ..
              .            ,•"                     ·.           '                  }   ..                                                                  ....'                   . .... :        ~-._._,...,.,;~·n:·;·'-.::.:..:. ~ ·~ ~0 hf€~,;~~/WIJ(_~,Mlttit'l;!l1f1o;--;~Aifiim. Jntti:
          ;   ·.   .                                                                                                                                                                                                        . ~~.    ''l- ·: ... •' . ' .. ·-~:·   .• ··•



                               .     <




         ~:.(.J                               .· .                                           ..····.~
                                                                                                                                                                   Itpt.i I I L;1013
                                                                               '   ~'




         .   ;   ..
                 .
             . . ~-       .'

             .   ..                . ..   .    ..                         ..       \               :     .




             ;< .                                         :~q~;;u,ntJYL.                                                                                                                                              i


                     ·.· ··. 5\~i~l/c/V {t~)t"'c · • . ·.                                                                                                                                                                  .m+•                                .> ·.· · :·: .·. ··..                                                                                                                                                                         · ·.·. ·· ·-
                                      ' . . .. ' ',.: '. "!: :' ' -:' .' '.' _· .                                                                                  c             ••. • -:       _--.·           ~..   .    .... ,..                : ...   :        ·_         .             .

                                          .· .. h~(Z_i t\J9A ':\ ~f:'.l\1\.~
                                              ·. . fW c~l\·t~~fi·iJ.·_ 1.. f.~_II.J
                                                                                                                                            .
                                                                                                                                            . ,-
                                                                                                                                                '11)5(13
                                                                                                                                                  .,._ , ..J)
                                                                                                                                                              ..   ~)!I
                                                                                                                                                                        ·r. •"''·. :-•-...!-_
                                                                                                                                                                                  ·         · . ·.:: .. :_-
                                                                                                                                                                                                            ::-:::~.· , ~-::;·;·'.~)']>;t 'D iS~t ~ l'ooi(T1      t9f 1B~ Vs.
        . ; .- ... ··-· ·._;\:_~~-·;·:~~,A1;Q,_i~:~f11Jitt9 -f~Ats -ll IZ .IH.·Jl.t1J14il-.L . . P-'Sf~r
                 > ••                          •.   bm~ .me.· DilfE'' :>
                                                 .. ,..: . . . . .. ·. .. ..· .
 .· . . ; " •. ~qdg~~ .rff1JmM:;'~tl!~ lvM !J~t. ·llller., (Jiclf)!)l((h J~Jo/3
      ,.· · · ··.•· . ·. . t!ort£Jm mq;;y:IJU ~ d!W/Iitl't!Jnliif w.rfh}~4iliJe}li!Jt'f !J"M
.· :.. IJbrfN.F fo 'OrijjiJ.I!niJP/tJl'bi~fii.·~,·· · "'"' ···. -       . ~··...._·;:' ·:··.. . . ..                 ,' '•.               .,. .-                                                         .             '•,', .   -~-...          .




     :~, .' .· fltt ~m 11_~tl.·. f{(jf_fl¥ 'llqw mrin!/ 1t!f! fJml !J,tJU. /Pve Jllh~JPU                                                                                                                                                                                                b t· l _


   .. ·. , . ,lltR. e,ttlt ~llt/.1o •r2Mwe .«IJOfJJ petP,f!l- ()f' fMI- tnl'otmAfiOIJJ                                                                                 1
!;. . hf_ Wi 1-1~-f'PU JfW !J IJU~ 4l/ts, . . ... ,, . "· . ."· .
'i . • .                                                 ' . •.. .                                                                --~' . - .. ' ' .V.~'!l_!r.o_~_jjl!J~                                                                                                                     .            .
                                                                    . '            :          .                                         .        .                         ;-\        .         .       '        .......                       :                .   .     '                 ·:     .   '..            .     .




   . P: r4.si1lA lr~,_L·~-- , . · .~                                                                                                                                               IF;/:}l/,j!/Ja;.,;;zih b~~lk!tJ.
., ~ · RRRotiX'fk"fF:f:lf:t>!1       3. . . .                                                                                                                                                                                                       EX/J/h;}-A                                               .-~-~-----
                                   . .    :_    .   ., ·. :.'   .         .    ~       ,   ~· . -~·. .       '   .   ._   ·..•.
                                                                                                                                            ~·       . _.,·.   .
                                                                                                                                                                                                                                                                                                         :   ..   ~   ,.,   ~   . .   .   ,,
                                                                                  . .• ·. : ;'~ ·:              !             .,                                                           '1-,',.,.         · ••.           , ......... .

                             \        .:       , ...                          '                       '                                                                         .          '   :~~~~ ·,              .·        ;     .




                             .•. •... · .· .· · .· •. ·.· ...,.. ''Jr...
                                                        .       . . _. . ltf!                 .   , STATE COUNSEL.FOR OFFENDERS
            A DIVISION OF TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                   ~
                                P.O. Box 4005
                         Huntsville, Texas 77342-4005
                               (936) 437-52003
January 13, 2012                                                                            \

Jimmy D:laz .
TDCJ #1737301
Ramsey 1 Unit
1100 FM 655
Rosharon, Texas 77583
Dear Mr. Diaz :
The ·TDCJ   com~uter    indicates you are presently serving the following offenses:
         Cause No.            Offense         Sentence Begin Date      Jail Time Credit
L     •'•65575         Haeeassment PS             07-16-11                     37
                                              State ID No.: TX TX03213784
2.       -!;65576      Tamper Phys Evid           07-16-11                     37
                                              State ID No.: TX TX03213784
3.       63746         Burg of Habit              06-28-11                     37
                                              State ID No. : TX TX03213784

-!~ese    are considered your holding cases because it will keep you in TDCJ the longest.

Sincerely,


T.K.Partin
Legal Assistant-Appellate Services
cc:    File




                                                    .. , ..'




                                 ATTAlh £thihd:-D.